—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 1, 2002 (People v Woods, 296 AD2d 430, lv denied 98 NY2d 715), affirming a judgment *544of the Supreme Court, Richmond County, rendered September 28, 2000.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Goldstein, J.P., McGinity, Adams and Townes, JJ., concur.